Exhibit 10.1
 
THIRD AMENDMENT TO LOAN AGREEMENT


This Third Amendment to Loan Agreement (“Amendment”) is dated as of October 31,
2008, by and among J. ALEXANDER’S CORPORATION, J. ALEXANDER’S RESTAURANTS, INC.,
both Tennessee corporations (collectively referred to as the “Borrower”), and
BANK OF AMERICA, N.A., a national banking association (“Lender”).


W I T N E S S E T H


WHEREAS, Borrower and Lender entered into that certain Loan Agreement dated May
12, 2003, as amended by that certain First Amendment to Loan Agreement dated
January 20, 2004, as amended by that certain Second Amendment to Loan Agreement
dated September 20, 2006 (the “Loan Agreement”); and


WHEREAS, Borrower has requested and Lender has agreed to amend the Loan
Agreement as set forth herein.


NOW, THEREFORE, as an inducement to cause Lender to extend credit to Borrower,
and for other valuable consideration, the receipt and sufficiency of which are
acknowledged, it is agreed as follows:


1.           Capitalized terms not defined herein shall have the meaning
contained in the Loan Agreement.


2.           Section 1(b) of the Loan Agreement is hereby deleted in its
entirety and in lieu thereof shall read as follows:


“(b)
“Applicable Margin” means for any Fiscal Quarter the applicable rate per annum
in excess of the LIBOR Fixed Rate set forth in the table below:

 
LEVEL
Ratio of Adjusted Debt to EBITDAR
Applicable Margin
Unused Commitment Fee %
 
I
Less than or equal to 2.50
 
2.25%
0.25%
II
Less than or equal to 3.00 but greater than 2.50
 
2.75%
0.50%
III
Less than or equal to 4.00 but greater than 3.00
 
3.25%
0.50%
IV
Greater than 4.00
 
3.75%
0.75%



3.           Section 1(d) of the Loan Agreement is hereby deleted in its
entirety and in lieu thereof shall read as follows:


“(d)
“Base Rate” means the LIBOR Fixed Rate plus the Applicable Margin.  For purposes
hereof, the Applicable Margin will be that shown as Level II in the table
contained in the definition of Applicable Margin for the period from October 17,
2008 until delivery by Borrower of the quarterly financial statements of the
Borrower in accordance with Section 17(b) for the Fiscal Quarter ending
September 28, 2008.  Upon receipt of the Borrower’s quarterly financial
statements for such Fiscal Quarter, Lender shall determine if the results of
such financial statements justify resetting the Applicable Margin to another
Level, and if so, then the Applicable Margin shall be retroactively adjusted as
of the first day of the then Fiscal Quarter to Level I, II, III, or IV, as
applicable, and shall continue to the last day of such Fiscal Quarter. This will
continue each Fiscal Quarter thereafter.  If Borrower fails to deliver the
quarterly financial statements in accordance with time limits set forth in
Section 17(b), the Applicable Margin shall be retroactively adjusted as of the
first day of the then Fiscal Quarter to Level III.”

 
4.           Effective September 28, 2008, Section 34(a) of the Loan Agreement
is hereby deleted in its entirety and in lieu thereof shall read as follows:


“(a)
Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio measured at the
end of each fiscal quarter computed on a trailing four quarters basis shall be
at least 1.50 to 1.00.  For purposes hereof, the Fixed Charge Coverage Ratio is
defined as: (Net Income (excluding the effect of any extraordinary or
non-recurring gains or losses) plus depreciation and amortization plus interest
expense plus rent payments plus non-cash FASB 123R items, i.e., stock based
compensation plus changes in the valuation allowance for deferred tax assets,
minus the greater of i) total store maintenance capital expenditures (excluding
major remodeling or image enhancements), or ii) the total number of Borrower’s
stores operating for at least 18 months multiplied by $40,000.00) divided by
(interest expense plus rent payments plus current maturities of long term debt
plus current maturities of capital leases, plus an amount equal to the aggregate
value of all stock redemptions during the applicable period).”



 
5.           Effective September 28, 2008, Section 34(b) of the Loan Agreement
is hereby deleted in its entirety and in lieu thereof shall read as follows:
 
“(b)
Maximum Adjusted Debt to EBITDAR Ratio.  The Maximum Adjusted Debt to EBITDAR
Ratio measured at the end of each fiscal quarter computed on a trailing four
quarters basis shall be less than 4.50 to 1.00 through March 29, 2009 and 3.50
to 1.00 at the end of each fiscal quarter thereafter.  For purposes hereof, the
Maximum Adjusted Debt to EBITDAR Ratio is defined as the ratio of (i) total
Funded Debt minus Invested Funds plus (rent payments multiplied by 8), to (ii)
EBITDAR.  For purposes hereof, Invested Funds is defined as short term, liquid
investments such as money markets with maturities less than one year in length,
and cash and cash equivalents; provided that investments into any joint venture
or any endeavor not consistent with the Borrower’s core restaurant operating
business without the written consent of Lender shall be specifically
excluded.  For purposes hereof, EBITDAR is defined as the sum of Net Income for
such period (excluding the effect of any extraordinary or non-recurring gains or
losses) plus an amount which, in the determination of Net Income for such period
has been deducted for (i) interest expense for such period;  (ii) total federal,
state, foreign or other income taxes for such period; (iii) all depreciation and
amortization for such period; (iv) rent payments; and (v) non-cash FASB 123R
items, i.e., stock based compensation, all as determined in accordance with
GAAP.”

 
6.           Collateral, Security Interest & Liens.  Borrower hereby
acknowledges that the Revolving Loan is secured by the Lender’s security
interest and liens in certain real property located in Lyndhurst, Ohio and
Northbrook, Illinois, as evidenced by that certain Open End Mortgage Deed,
Security Agreement and Assignment of Rents and Leases made by J. Alexander’s
Corporation in favor of Lender dated May 12, 2003 and of record as instrument
no. 200305230500, Cuyahoga County, Ohio Recorder’s Office; and that certain
Mortgage dated May 12, 2003 made by J. Alexander’s Restaurants, Inc. in favor of
Lender and of record as Instrument No. 0317517012, Cook County, Illinois,
Recorder of Deeds, both as amended.  Furthermore, Borrower has executed in favor
of Lender those certain Negative Pledge Agreements whereby Borrower has agreed
to refrain from granting a security interest or lien in certain real property
owned by Borrower as more particularly set forth therein.
 
7.           Representations & Warranties; Waiver & Release.  When the Borrower
signs this Amendment, the Borrower represents and warrants to the Lender that
after giving effect to this Amendment:  (a) there is no event which is, or with
notice or lapse of time or both would be, a default under the Loan Documents
except those events, if any, that have been disclosed in writing to the Lender
or waived in writing by the Lender, (b) the representations and warranties in
the Loan Agreement are true as of the date of this Amendment as if made on the
date of this Amendment (except with regard to matters expressed only as of a
specific time or which have been supplemented or superseded by disclosures to
Lender in writing), (c) this Amendment does not conflict with any law,
agreement, or obligation by which the Borrower is bound, and (d) this Amendment
is within the Borrower's powers, has been duly authorized, and does not conflict
with any of the Borrower's organizational papers.  Borrower further acknowledges
that Borrower’s obligations evidenced by the Loan Documents are not subject to
any counterclaim, defense or right of set-off and Borrower does hereby release
Lender from any claim, known or unknown, that Borrower may have against Lender
as of the execution of this Amendment.
 
8.           Conditions.  This Amendment will be effective when the Lender
receives the following items, in form and content acceptable to the Lender:


(a)
If the Borrower or any guarantor is anything other than a natural person,
evidence that the execution, delivery and performance by the Borrower and/or
such guarantor of this Amendment and any instrument or agreement required under
this Amendment have been duly authorized.



(b)
Payment by the Borrower of a loan modification fee in the amount of Fifteen
Thousand  Dollars ($15,000.00).



(c)
Payment by the Borrower of all costs, expenses and attorneys' fees (including
allocated costs for in-house legal services) incurred by the Lender in
connection with this Amendment.



9.           Effect of Amendment.  Except as provided in this Amendment, all of
the terms and conditions of the Loan Agreement shall remain in full force and
effect.  The validity, construction and enforcement hereof shall be determined
according to the substantive laws of the State of Tennessee.


10.         Counterparts.  This Amendment may be executed in counterparts, each
of which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
 
11.           FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
 
IN WITNESS WHEREOF, the parties have executed this Amendment to be effective the
day and year first above written (except as otherwise set forth herein).


BANK OF AMERICA, N.A.
 
By: /s/ William H. Diehl
Title: Senior Vice President
 
J. ALEXANDER’S CORPORATION
 
By: /s/ R. Gregory Lewis
Title: Vice President and Chief Financial Officer
 
J. ALEXANDER’S RESTAURANTS, INC.
 
By: /s/ R. Gregory Lewis
Title: Vice President


